—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered April 8, 1997, which denied defendant’s motion to change venue from New York County to Nassau County, and granted plaintiff’s cross motion to change venue to Kings County, unanimously affirmed, without costs.
*123Defendant’s motion to change venue was not timely made within 15 days after service of its answer with a demand for a change of venue, and thus the motion was addressed to the court’s discretion (see, Gousgounis v Bravor Plumbing Heating Co., 155 AD2d 269, 270). Nor did plaintiffs initial choice of an improper county preclude the court from entertaining his cross motion for a change of venue to Kings County as a matter of discretion (see, Berberich v York Scaffold Equip. Corp., 177 AD2d 451, 451-452). The court properly exercised its discretion on both motions in consideration of the convenience of plaintiffs three treating physicians with offices in Kings County (see, Schneeweiss v Pelkey, 138 AD2d 271). Concur — Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.